        Case 6:20-cv-00066-ADA Document 112 Filed 04/07/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

INTERACTIVE PLAY DEVICES LLC        §
                                    §
vs.                                 §                   NO: WA:20-CV-00066-ADA
                                    §
SPIN MASTER LTD., SPIN MASTER LTD., §
INTERACTIVE PLAY DEVICES LLC



                             ORDER SETTING MARKMAN HEARING




       The Court hereby sets and directs the parties, or counsel acting on their behalf, to appear via
Zoom for a Claim Construction hearing on May 28, 2021 at 1:30 PM .




              SIGNED on 7th day of April, 2021.



                                                     ______________________________
                                                     ALAN D ALBRIGHT
                                                     UNITED STATES DISTRICT JUDGE
